Citation Nr: 1760458	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myotonic myopathy, claimed as the loss of use of the left extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for myotonic myopathy.  The Veteran timely appealed that decision.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The Board remanded this appeal for further development in February 2016.  

Although the Board regrets the need for further delay, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board determined that it needed a new medical opinion before deciding this appeal.  The case was remanded with instructions to arrange the requested examination and to obtain a detailed medical opinion from the examiner responding to six separate questions - designated (a) to (f) - which are relevant to the issue of whether the Veteran is eligible to receive service-connected disability compensation for myotonic myopathy.

Part (a) of the instructions asked the examiner to clarify previous inconsistencies in the diagnosis used to identify the claimed condition.  Part (b) asked the examiner to classify the relevant condition as a congenital disease, congenital defect, or acquired disease or injury.  Parts (c) and (d), to be completed only if the examiner identified the claimed condition as a congenital disease or defect, asked the examiner to address issues of superimposed injury or increase in severity during service.  Part (e), to be completed only if the claimed condition was not congenital, asked the examiner to assess the probability that the claimed condition had its initial onset during active duty service or was otherwise the result of any in-service disease injury or event.  This part included two subsidiary requests: the examiner was asked to specifically comment on a June 2008 VA treatment record which suggested that an in-service diagnosis of Bell's palsy was actually an early manifestation of myotonic myopathy; the examiner was also asked to fully explain the relationship between myotonic myopathy, Bell's palsy and left sided weakness.  Finally, part (f) of the instructions asked the examiner about the probability that a separate service-connected disability caused or aggravated myotonic myopathy.

In December 2016, the AOJ obtained answers to these questions from a VA physician.  In general, the examiner made a thorough and effective attempt to answer the questions and to clearly explain her answers.  However, the Board has identified one oversight which could potentially affect the validity of all of the examiner's responses and one which applies particularly to the issue in part (f) (secondary service connection).

The examiner submitted her report in the form of two separate examination notes on two consecutive days in December 2016.  The first note indicates that potentially relevant records were either unavailable to, or overlooked by, the examiner.  It includes a summary of a conversation between the Veteran and the examiner concerning recent medical treatment for the claimed condition.  The Veteran identified two neurologists in private practice who monitored his myotonic myopathy and prescribed medications to treat the condition.  He apparently told the examiner that he would "send all these reports from both [the Veteran's] civilian [n]eurologist[s] to the VARO.  Both [of] these doctors gave [the Veteran] medications for [his] 'Myotonic myopathy'."  

The reason that the examiner did not provide answers to questions (a) to (f) until the following day is identified in the first day's examination note: "[I] will wait until tomorrow at vet's request to review missing records mentioned to be included."

The second document, entered the next day, includes a long summary of many of the Veteran's prior treatment records for myotonic myopathy.  This summary does not mention records from either of the neurologists mentioned by the Veteran in his interview with the examiner the day before.  Nor did the examiner indicate whether or not he had received copies of the records which, according to his earlier note, he was waiting for the Veteran to send him.  

Records from both of the private neurologists identified by the Veteran in December 2016 are now available through the electronic claims file.  These records include the respective neurologists' assessments and treatments for several conditions, including myotonic myopathy.  Thus, they are potentially relevant to the opinions the Board requested in its February 2016 remand.  The December 2016 VA examiner's report suggests that either these records were unavailable to the examiner when she was responding to the examination instructions, or else the examiner overlooked these records in the course of her review.  In either case, the Board must remand this appeal for an addendum opinion addressing the records.

When responding to part (f) of the instructions, the examiner indicated that, in her opinion, myotonic myopathy was not caused or aggravated by the Veteran's service-connected disabilities (degenerative disc and joint disease, left Bell's palsy).  According to the examiner, the medical literature she reviewed weighed against the existence of such a relationship.  When specifically describing the results of her research into the medical literature, the examiner wrote that myotonic myopathy was "a clinically and genetically heterogeneous disorder" which can be associated with cataracts cardiac conduction abnormalities, and insulin resistance.  The examiner further explained that there were two forms of myotonic dystrophy (DM 1 and DM2) and that DM1 is a severe form of the disease which is associated with marked developmental disability and which may arise in childhood.

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).

From reading the examiner's report, it is unclear what the existence of two types of myotonic dystrophy, one of which begins in childhood, has to do with the question of whether the Veteran's myotonic myopathy could have been caused or aggravated by separate service-connected disabilities.  The examiner's report likewise fails to explain what it is about the association of myotonic myopathy with certain symptoms (cataracts, cardiac conduction abnormalities, and insulin resistance) that makes the existence of such a relationship unlikely.  Because the examiner did not provide "a reasoned medical explanation" connecting these facts to her conclusion, the December 2016 report's stated rationale for secondary service connection is inadequate.  Moreover, the rationale for the examiner's opinion failed to address a letter, dated June 2011, from one of the Veteran's VA physicians, indicating that, in his opinion, muscular dystrophic disease was aggravated by service-connected degenerative disc and joint disease.  On remand, the addendum opinion should clarify this matter.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should write to the Veteran and invite him to identify any outstanding private medical records reflecting treatment for myotonic myopathy.  The AOJ should ask the Veteran to provide written authorization for VA to obtain any potentially relevant records identified by the Veteran. 

2. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2008.

3. Arrange for the examiner who prepared the December 2016 medical opinion to review the claims file, including a copy of this REMAND, and prepare an addendum opinion to address the records of the neurologists in private practice who have treated the Veteran's myotonic myopathy and to clarify the examiner's previous response to part (2) subpart (f) of the Board's February 2016 remand orders.  If the December 2016 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion requires a new in-person examination, then an in-person examination should be arranged.

In reviewing the file, the examiner should consider the treatment records of the private neurologists identified by the Veteran during the examination interview in December 2016 and which the examiner described as "missing" in her subsequent examination report.  The examiner is advised that these records are now available in the Veteran's electronic claims file.  

After reviewing the records of the private neurologists and any other information obtained in response to part one of these instructions, the examiner should indicate whether any revisions are required to her December 2016 report.  The examiner should then explain in writing why the private neurologists' records do or do not change the conclusions provided in the December 2016 report. 

The addendum opinion should also clarify the December 2016 report's response to part (2)(f) of the Board's February 2016 remand instructions.  Specifically, the examiner should address the June 2011 letter from a VA physician suggesting that muscular dystrophic disease was aggravated by service-connected degenerative disc and joint disease.  The examiner should also specifically explain what it is about the association of myotonic myopathy with cataracts, cardiac conduction abnormalities, and insulin resistance and/or the status of myotonic myopathy as a "clinically and genetically heterogeneous disorder" that makes it unlikely that the Veteran's service-connected disabilities caused or aggravated his myotonic myopathy.

A complete rationale should be provided. 

4. After the requested records reviews and opinions are completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the appropriate reviewing personnel

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






